        1:20-cv-01092-JES-JEH # 13            Page 1 of 6                                            E-FILED
                                                                      Wednesday, 01 July, 2020 02:08:05 PM
                                                                             Clerk, U.S. District Court, ILCD

                             UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF ILLINOIS


DAVID A. DAVIS,                               )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )       Case No. 20-cv-1092-JES-JEH
                                              )
WELLS FARGO BANK, N.A.,                       )
                                              )
                       Defendant.             )


                                    ORDER AND OPINION
       This matter is now before the Court on Defendant Wells Fargo, N.A.’s (“Wells Fargo”)

Motion to Dismiss (Doc. 7) and a Memorandum in Support (Doc. 8). Plaintiff David A. Davis

(“Davis”) filed a Response (Doc. 10) thereto, which included a Motion to Remand. Defendant

Wells Fargo then filed a Response (Doc. 11) to Plaintiff’s Motion to Remand. For the reasons set

forth below, Defendant Wells Fargo’s Motion is GRANTED.

                                          BACKGROUND

       On January 16, 2020, Davis filed this action against Wells Fargo in the Circuit Court for

the Tenth Judicial Circuit in Marshall County, Illinois. Doc. 1, at 1. Davis’s claims include

trespass and breach of contract, among other claims, in which he seeks damages and a “Release /

Satisfaction / Discharge of both mortgage lien and note unverified debt.” Id. at 6-8. On March 9,

2020, Wells Fargo removed this action to the United States District Court for the Central District

of Illinois. The grounds for removal were diversity jurisdiction pursuant to 28 U.S.C. § 1332 and

federal question pursuant to § 1331.




                                                  1
        1:20-cv-01092-JES-JEH # 13              Page 2 of 6



                                          LEGAL STANDARD

        To survive a motion to dismiss for failure to state a claim under Federal Rule of Civil

Procedure 12(b)(6), a complaint must contain “a short and plain statement of the claim showing

that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). The complaint must describe the

claim in sufficient detail to put defendants on notice as to the nature of the claim and its bases,

and it must plausibly suggest that the plaintiff has a right to relief. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). A complaint need not allege specific facts, but it may not

rest entirely on conclusory statements or empty recitations of the elements of the cause of action.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). In deciding whether the complaint sufficiently states

a claim, courts take well-pleaded allegations in the complaint as true and draw all permissible

inferences in favor of the plaintiff. The allegations “must be enough to raise a right to relief

above the speculative level.” Bell Atlantic, 550 U.S. at 555.

                                             DISCUSSION

        Wells Fargo now moves to dismiss the Complaint in its entirety pursuant to Rules 8, 9(b),

10(b), and 12(b)(6) of the Federal Rules of Civil Procedure. First, Wells Fargo argues the

Complaint fails to comply with Rules 8 and 10(b) because it is so unintelligible that it fails to put

it on notice of the claims and allegations against it. Doc. 7, at 1. Second, Wells Fargo contends

Davis fails to properly state a claim under Rules 9 and 12(b)(6). Id.

        Rule 8(a) requires a pleading contain “a short and plain statement of the claim showing

that the pleader is entitled to relief,” along with a statement about the grounds for the court’s

jurisdiction and a demand for relief sought. Fed. R. Civ. P. 8(a). Defendants must receive “fair

notice of the claims against them and the grounds supporting the claims” so they may form a

defense to the claims. Cincinnati Life Ins. Co. v. Beyrer, 722 F.3d 939, 946 (7th Cir. 2013)



                                                   2
        1:20-cv-01092-JES-JEH # 13            Page 3 of 6



(quoting Standard v. Nygren, 658 F.3d 792, 797 (7th Cir. 2011)). Rule 8(a) “requires parties to

make their pleadings straightforward, so that judges and adverse parties need not try to fish a

gold coin from a bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003). Rule 8(d)(1) states that “[e]ach allegation must be simple, concise, and direct.”

Rule 10(b) requires pleadings to have “numbered paragraphs, each limited as far as practicable to

a single set of circumstances.”

       Wells Fargo argues the Complaint fails to put it on notice of the allegations and claims

against it because it is “so unintelligible.” Doc. 7, at 1. Wells Fargo describes the Complaint as

resembling “some sort of brief with a supporting affidavit, containing confusing quasi-legal

statements.” Doc. 8, at 3. Wells Fargo contends that the Complaint violates Rule 10(b) because

the paragraphs are unnumbered and “there is no apparent logical or chronological order,” which

makes it “impossible to decipher” how the allegations form the basis of any specific claim. Id.

Finally, Wells Fargo argues the defects in grammar and syntax make it difficult to understand

Davis’s claims. Id.

       Davis’s Complaint is nearly 28 pages and contains long, confusing paragraphs in which

multiple allegations of wrongdoing are stated without a factual basis to support those allegations.

See generally Doc. 1. Davis’s Complaint fails to give a “short, concise, or direct” statement of

the allegations as Rule 8 requires. Instead, the Complaint contains little or no support to put

Wells Fargo on notice of the factual basis of his claims. While the Complaint includes some

numbered paragraphs, it is neither organized nor in chronological order. Id. at 6-10. The

Complaint is repetitive, and it is unclear what specific conduct is alleged. For these reasons, the

Complaint fails to comply with Rules 8 and 10(b) and must be dismissed.




                                                 3
        1:20-cv-01092-JES-JEH # 13            Page 4 of 6



       Wells Fargo argues that Davis’s allegations are so “muddled” it is unclear what claims he

is asserting. Doc. 8, at 4-5. Wells Fargo contends Davis appears to assert claims under 50 U.S.C.

§ 4305(b), 18 U.S.C. § 1962, common law trespassing, and a breach of contract. Doc. 8, at 5.

First, Wells Fargo describes Davis’s claim under 50 U.S.C. § 4305(b) as “nonsensical” since it

pertains to “certain powers given to the President of the United States allowing the President to

restrict certain foreign investments ‘[d]uring the time of war[.]’” Id. (citing 50 U.S.C. §

4305(b)). Then, Wells Fargo asserts that nothing in Davis’s Complaint identifies “when or how

Defendant purportedly interfered with Plaintiff’s possession or use” of his property. Id.

Furthermore, Wells Fargo asserts Davis’s breach of contract claim falls short as he fails to

identify what contract was breached, how Wells Fargo breached it, or what damages resulted

from the alleged breach. Id. at 6. Finally, Wells Fargo argues the claim under 18 U.S.C. § 1962

“cannot survive” because it does not meet the pleading standard required by Rule 9(b). Id. at 7.

       Rule 12(b)(6) allows a party to raise, by motion, the defense that a pleading fails to state

a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). Davis’s claim that Wells Fargo

violated 50 U.S.C. § 4305(b) cannot survive since that statute pertains to presidential power

during time of war and nothing in Davis’s Complaint suggests this statute is applicable.

Furthermore, the Complaint fails to properly raise a trespass claim as it does not allege how

Wells Fargo interfered or subtracted from his possession or use of his property. Loftus v. Mingo,

511 N.E.2d 203, 210 (Ill. App. 4th Dist. 1987) (dismissing plaintiff’s complaint for failing to

show how officer wrongfully interfered with possessory rights); Geller v. Brownstone

Condominium Assoc., 402 N.E.2d 807, 809 (Ill. App. 1st Dist. 1980) (dismissing complaint for

failing to show how defendant’s invasion of air space interfered with plaintiff’s use of property).

Davis fails to sufficiently allege a claim of contract breach in his Complaint because he does not



                                                 4
        1:20-cv-01092-JES-JEH # 13              Page 5 of 6



allege what contract was breached, how Wells Fargo breached it, or what damages resulted from

the breach.

        A complaint must include plausible allegations, not speculative, to have a right to relief

under the law. Bell Atlantic, 550 U.S. at 555; Iqbal, 556 U.S. at 678. To bring a RICO claim

under 18 U.S.C. § 1962, Plaintiff must allege: “(1) conduct (2) of an enterprise (3) through a

pattern (4) of racketeering activity.” Jennings v. Auto Meter Products, Inc., 495 F.3d. 466, 472

(7th Cir. 2007). Davis fails to show sufficient allegations of a pattern of conduct or an enterprise

as required by the statute. As such, the Complaint fails to state a claim upon which relief may be

granted under 12(b)(6) and must be dismissed.

        For these reasons stated above, the Complaint will be dismissed without prejudice for

failure to comply with the Federal Rules of Civil Procedure; however, Davis is granted leave to

amend his Complaint, consistent with this Order, to cure these deficiencies. An amended

complaint should a short and plain statement of the claim showing plaintiff is entitled to relief.

The paragraphs of the complaint must be numbered, in a way that promotes clarity, and any

attached exhibits must be properly labeled and referenced throughout. Additionally, all

allegations must be plausible and with the necessary specificity regarding each claim. The

complaint must be read in a way to make defendants aware of what is alleged and the basis for

those allegations. Davis will have 21 days from the date of this Order to filed amended complaint

in compliance with the rules. Failure to comply will result in dismissal of Plaintiff’s suit with

prejudice.

        Lastly, in his Response to the Motion to Dismiss, Davis moved to remand this issue to the

Tenth Judicial Circuit in Marshall County, Illinois. Doc. 10, at 1. If a plaintiff fails to object to a

defendant’s removal to the forum within 30 days of that removal, the plaintiff waives the right to



                                                   5
        1:20-cv-01092-JES-JEH # 13            Page 6 of 6



raise the objection later. GE Betz, Inc. v. Zee Co., Inc., 718 F.3d 615, 626 (7th Cir. 2013). After a

case is removed to federal court, “[a] motion to remand the case on the basis of any defect other

than lack of subject matter jurisdiction must be made within 30 days after the filing of the notice

of removal under section 1446(a).” 28 U.S.C. § 1447(c). Davis filed this request on April 21,

2020, which was thirteen days past the statutory deadline to do so. As such, the Court

respectfully denies Davis’s request for remand as untimely.

                                          CONCLUSION

       For the reasons set forth above, Court GRANTS Defendant’s Motion to Dismiss (Doc. 7).

Plaintiff David A. Davis is granted leave to file an amended complaint that complies with this

Order on or before July 22, 2020. If Plaintiff fails to file an amended complaint consistent with

this Order by July 22, 2020, the case will be dismissed.



               Signed on this 1st day of July, 2020.

                                               s/James E. Shadid___________
                                               James E. Shadid
                                               United States District Judge




                                                  6
